UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL MAURICE CLARK,

                Defendant - Appellant.



                              No. 09-4131


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL MAURICE CLARK,

                Defendant - Appellant.




Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:08-cr-00048-WO-1; 1:08-cr-00053-WO-1)


Submitted:   March 29, 2010                 Decided:   April 12, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Michael     Maurice     Clark       pled     guilty      to   one    count      of

interference with commerce by robbery in violation of 18 U.S.C.

§ 1951 (2006), and one count of bank robbery in violation of 18

U.S.C. § 2113(a) (2006), and was sentenced as a career offender

to   160    months’       imprisonment.            Clark     appeals        his    sentence,

contending that the district court erred in finding that he was

a    career      offender      within    the       meaning       of     U.S.      Sentencing

Guidelines Manual (“USSG”) § 4B1.1 (2007).                       We affirm.

              A defendant must be sentenced as a career offender if:

      (1) the defendant was at least eighteen years old at
      the time the defendant committed the instant offense
      of conviction; (2) the instant offense of conviction
      is a felony that is either a crime of violence or a
      controlled substance offense; and (3) the defendant
      has at least two prior felony convictions of either a
      crime of violence or a controlled substance offense.

USSG § 4B1.1(a).

              On appeal, Clark argues that the district court erred

in finding that his prior New Jersey conviction for theft from a

person     was    a    crime   of   violence        within       the   meaning         of   USSG

§ 4B1.2(a).           A “crime of violence” is an offense under federal

or state law, punishable by imprisonment over one year, that —

“(1) has as an element the use, attempted use, or threatened use

of   physical     force     against     the       person    of    another,        or    (2)   is

burglary of a dwelling, arson, or extortion, involves use of

explosives,       or     otherwise      involves         conduct       that    presents       a

                                              3
serious potential risk of physical injury to another.”                                 USSG

§ 4B1.2(a).

            Clark       had   prior      New       Jersey   felony   convictions        for

theft from a person and for felony robbery.                          In the district

court,   Clark        conceded    that    his       prior    conviction      for    felony

robbery was a crime of violence, but argued that his theft from

a person conviction was not a crime of violence because the New

Jersey court in that case found two mitigating circumstances:

(1) Clark’s conduct did not cause or threaten serious harm; and

(2) Clark did not contemplate that his conduct would cause or

threaten     serious      harm.          Clark       contended     that     under    these

circumstances, the district court could not find that his prior

conviction       for    theft     from     a       person    involved     conduct      that

presented     a    serious       potential          risk    of   physical     injury    to

another.     The district court, relying on Begay v. United States,

553 U.S. 137, 128 S. Ct. 1581 (2008), found that Clark’s prior

New Jersey conviction for felony theft from a person was similar

in kind and in degree of risk posed to burglary from a dwelling.

We agree.

            Whether Clark’s prior New Jersey conviction qualifies

as a crime of violence under USSG § 4B1.2(a) is a legal issue we

review de novo.          See United States v. Dickerson, 77 F.3d 774,

775 (4th Cir. 1996).             Because the language defining a crime of

violence    in    §    4B1.2(a)    is     nearly       identical     to   the   language

                                               4
defining a violent felony in 18 U.S.C. § 924(e) (2006), this

court    looks    to    its    case   law   interpreting        both     sections       when

examining whether a prior crime involves conduct that presents a

serious potential risk of physical injury to another.                               United

States v. Roseboro, 551 F.3d 226, 229 n.2 (4th Cir. 2009).

            This       court   recently     held     that     theft    from     a   person

under    North    Carolina      law   is    a    crime   of    violence        within    the

meaning of USSG § 4B.1.2(a).                See United States v. Jarmon, ___

F.3d ___, 2010 WL 679053 (4th Cir. February 23, 2010).                           Like the

North Carolina statute under which Jarmon was convicted, the New

Jersey statute provides that one of the elements of theft in the

third    degree    includes      property        taken   “from     the    person     of   a

victim.”    N.J. Stat. Ann. § 2C:20-2(b)(2)(D) (West 2005 & Supp.

2009).     The “taking of property from the person of another from

an area within his immediate custody and control . . . raises

the   danger     of    confrontation        [between       thief   and     victim]       and

involves    an    invasion       of   the       victim’s      person     and    privacy.”

State v. Harrison, 373 A.2d 680, 684 (N.J. Super. Ct. App. Div.

1977) (interpreting New Jersey larceny from the person statute);

State v. Blow, 334 A.2d 341, 343 (N.J. Super. Ct. App. Div.

1975) (same).

            In comparing this crime with the enumerated offenses,

the district court correctly applied the Begay analysis to find

that the offense is a crime of violence.                        See Jarmon, 2010 WL

                                            5
679053,    at    *2-*4   (applying       Begay    analysis    to    North     Carolina

theft   from     a   person    statute    and     finding    it    to   be    crime   of

violence).       Accordingly, we affirm the sentence imposed by the

district    court.       We    dispense    with    oral     argument     because      the

facts   and     legal    contentions      are    adequately       presented    in     the

materials       before   the    court    and     argument    would      not   aid     the

decisional process.

                                                                              AFFIRMED




                                           6